Evans, P. J.-
1. The court did not abuse his discretion in refusing to continue the ease.
2. The evidence authorized a charge on self-defense in ease of mutual combat, predicated on the Penal Code (1910), § 73.
3. The court did not confuse the defense of one’s person, as defined in the ' Penal Code (1910), §§ 70, .71, with the law of self-defense in case of mutual combat, as contained in the Penal Code (1910), § 73.
4. The evidence is sufficient to support the verdict.

Judgment affirmed.


Bech, J., absent. The other Justices concur.